Exhibit 10.3

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

English Translation

Shareholder Agreement

Executed on July 31, 2014

Glory Loop Limited (Overseas Acquirer)

Beijing Gamease Age Internet Technology Co., Ltd. (Domestic Acquirer)

and

Baina Inc.

and

Yongzhi Yang

and

MoboTap Inc. (Cayman)

MoboTap Inc. Limited

MoboTap Inc. (US)

Baina Zhiyuan (Chengdu) Technology Co., Ltd.

Baina Zhiyuan (Beijing) Technology Co., Ltd.

Beijing Baina Information Technology Co., Ltd.

Baina (Wuhan) Information Technology Co., Ltd.

Chengdu Xingyu Science and Technology Co., Ltd.

Wuhan Xingyu Science and Technology Co., Ltd.

Wuhan Hualian Chuangke Science and Technology Co., Ltd.

Beijing Anzhuoxing Science and Technology Co., Ltd.



--------------------------------------------------------------------------------

Shareholder Agreement

Contents

 

General Provisions    7   To witness hereof, all parties conclude the following
clauses upon negotiation:      7    1    Definitions and Interpretations      7
   2    Shareholding Ratios of Shareholders      7    3    Corporate Businesses
     8    4    Listing Supports and Business Assistances      8    5    Board of
Shareholders      8    6    Board of Directors      9    7    Board of Directors
and Management of the Group      11    8    Continual Obligation      12    9   
Right of First Refusal, Right of Preemption and Compliance Deed      12    10   
Performance Guarantee and Sales of Options      16    11    Dividends or Bonuses
     17    12    Investment before Eligible Listing      17    13    Employee
stock option plan      17    14    Preferred Liquidation Return      18    15   
Preferred Investment Option      18    16    Non-Competition and No Persuasion
     18    17    Representations and Warranties      20    18    Termination   
  21    19    Confidentiality      21    20    General Provisions      22   
Appendix I – Definitions      28    Appendix II – Compliance Deed of Employee
Shareholders      31    Appendix III – Compliance Deed of Other Assignees     
34    Appendix IV – Table of Authorities of the Board of Directors and CEO
Granted by the Board of Directors      37    Signature Page      38   

 

   

Shareholder Agreement

 

    

 

ii

 

  

 



--------------------------------------------------------------------------------

Recitals

The Shareholder Agreement (the “Agreement”) is made of July 31, 2014 by and
among the following parties:

 

(1) Glory Loop Limited (an overseas acquirer), a company with limited liability
legally established and validly subsisting under the laws of the British Virgin
Islands and a wholly-owned subsidiary of Changyou.com HK Limited at the
execution date of the Agreement, with registered address at P.O. Box 957,
Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands (the
“Overseas Changyou”);

 

(2) Beijing Gamease Age Internet Technology Co., Ltd. (a domestic acquirer), a
limited liability company established and validly subsisting under the laws of
China with its registered address at 2/F, West Side Building, Jingyan Hotel,
No.29 Shijingshan Road, Shijingshan District, Beijing (the “Domestic Changyou”,
collectively with the Overseas Changyou, the “Changyou”);

 

(3) Baina Inc., a company with limited liability established under the laws of
the British Virgin Islands with its registered address at Coastal Building,
Wickham’s Cay II, P.O. Box 2221, Road Town, Tortola, British Virgin Islands
(“Baina Inc.”);

 

(4) Mr. Yongzhi Yang, a citizen with ID card No. * and domiciled at * (the
“Founder”);

 

(5) MoboTap Inc., an exempted company established and validly subsisting under
the laws of Cayman with its registered address at P.O. Box 613 GT, 4th Floor
Harbour Centre, George Town, Grand Cayman KY1-1107, Cayman Islands (the
“Company”);

 

(6) MoboTap Inc. Limited, a company with limited liability established and
validly subsisting under the laws of Hong Kong with its registered address at
Room C, 21/F., CMA Building, No.64 Connaught Road, Central, Hong Kong (the “Hong
Kong Subsidiary”);

 

(7) MoboTap Inc., a company established and validly subsisting under the Laws of
California, the United States with its registered address at Delaware
Corporations LLC, 800 Delaware Ave., the City of Wilmington, County of New
Castle, Delaware 19801 (the “US Subsidiary”)

 

(8) Baina Zhiyuan (Chengdu) Science Co., Ltd., a company with limited liability
established and effectively subsisting under the laws of China with its
registered address at Rooms 102-112, 1/F, Building No.1, Zone A, Tianfu Software
Park, No. 765 Middle Tianfu Avenue, Chengdu Hi-tech Zone, Sichuan (“Baina
Zhiyuan (Chengdu)”);

 

(9) Baina Zhiyuan (Beijing) Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at South 2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road,
Haidian District, Beijing (“Baina Zhiyuan (Beijing)”);

 

(10) Beijing Baina Information Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at South 2-1-7, Block A, # 1 Plant, No.5 A Xueyuan Road,
Haidian District, Beijing (“Beijing Baina”);

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

   

Shareholder Agreement

 

    

 

4

 

  

 



--------------------------------------------------------------------------------

(11) Baina (Wuhan) Information Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at 3/F, Building A2, Phase 1 Jinronggang, No.77 Optical
Valley Avenue, East Lake High-tech Development Zone, Wuhan (“Baina Wuhan”);

 

(12) Chengdu Xingyu Science and Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at No.39, 6/F, Unit 2, Building 1, No.222 Tianren Road,
Hi-tech Zone, Chengdu (“Chengdu Xingyu”);

 

(13) Wuhan Xingyu Science and Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at Room 2, 5/F, Building 1, Phase 3 Guannan Fuxing Medicine
Park, No.58 Optical Valley Avenue, East Lake High-tech Development Zone, Wuhan
(“Wuhan Xingyu”);

 

(14) Wuhan Hualian Chuangke Science and Technology Co., Ltd., a company with
limited liability established and validly subsisting under the laws of China
with its registered address at Room 401, Block A, 3 # Building, SBI Venture
Street, Dongxin Road, East Lake High-tech Development Zone, Wuhan (“Hualian
Chuangke”);

 

(15) Beijing Anzhuoxing Science and Technology Co., Ltd., a company with limited
liability established and validly subsisting under the laws of China with its
registered address at Room 4037, Huaqingyuan Hotel 1A, 1B and 1C, Building 13,
Huaqingjia Park, Dongsheng Zone, Wudaokou, Haidian District, Beijing (“An
Zhuoxing”);

 

     The Hong Kong Subsidiary and the US Subsidiary are referred to collectively
as the “Overseas Subsidiaries”; Baina Zhiyuan (Chengdu), Baina Zhiyuan
(Beijing), Beijing Baina, Baina Wuhan, Chengdu Xingyu, Wuhan Xingyu, Hualian
Chuangke and Anzhuoxing are referred to collectively as “Domestic Subsidiaries”.
The parties above are referred to collectively herein as the “Parties”, and
severally as “either Party”.

Whereas:

 

(1) According to the Investment Agreement executed by Changyou, Baina Inc.,
Forest Group Investments Limited, Matrix Partners China II Hong Kong Limited,
Sequoia Capital 2010 CV Holdco, Ltd., QUALCOMM Incorporated, founder
shareholders, Youyang Xie, Na Zeng, the Company, Overseas Subsidiaries, Dolphin
Browser Inc., Muse Entertainment Limited, Dstore Technology Limited, Domestic
Subsidiaries and Shanghai Andepurui Network Science and Technology Co., Ltd. on
July 16, 2014 (the “Investment Agreement”) and two copies of the Equity Transfer
Agreement executed by Domestic Changyou and founder shareholders, Youyang Xie
and Na Zeng on July 16, 2014:

(i) Overseas Changyou agrees to obtain from Baina Inc., Forest Group Investments
Limited, Matrix Partners China II Hong Kong Limited, Sequoia Capital 2010 CV
Holdco, Ltd and QUALCOMM Incorporated, and Baina Inc., Forest Group Investments
Limited, Matrix Partners China II Hong Kong Limited, Sequoia Capital 2010 CV
Holdco, Ltd and QUALCOMM Incorporated agree to transfer to Overseas Changyou
62,500,000 Series A preferred shares, 8,118,560 Series A-1 preferred shares and
67,396,906 ordinary shares of the Company held by them in total;

 

   

Shareholder Agreement

 

    

 

5

 

  

 



--------------------------------------------------------------------------------

(ii) Domestic Changyou agrees to obtain from founder, Zhou Yu and Sen Li, and
founder, Zhou Yu and Sen Li agree to transfer to Domestic Changyou 60% equities
of Baina Wuhan held by them in total; and

(iii) Domestic Changyou agrees to obtain from founder shareholders, Youyang Xie
and Na Zeng, and founder shareholders, Youyang Xie and Na Zeng agree to transfer
to Domestic Changyou 60% equities of Beijing Baina held by them in total.

 

(2) All the Parties agree to conclude the Agreement, which specifies the
relations between Overseas Changyou and Baina Inc. as a shareholder of the
Company as well as between Domestic Changyou and founder as shareholders of
Baina Wuhan and Beijing Baina, and reach a consensus about the management and
operations of all group companies.

 

(3) The Company, Overseas Subsidiaries and Domestic Subsidiaries agree to joint
in the Agreement to confirm clauses hereof, and confirm to comply with
provisions hereof relating to the Company, Overseas Subsidiaries and Domestic
Subsidiaries.

 

   

Shareholder Agreement

 

    

 

6

 

  

 



--------------------------------------------------------------------------------

General Provisions

To witness hereof, all parties conclude the following clauses upon negotiation:

 

1 Definitions and Interpretations

 

1.1 Definitions

 

     For the purpose of the Agreement, unless the context otherwise requires,
the capitalized terms shall have the meanings ascribed to them in Appendix I.
Unless otherwise defined in Appendix , the capitalized terms shall have the
meanings ascribed to them in the Investment Agreement.

 

1.2 Interpretations

 

  (a) Any reference to the Agreement includes the appendices or attachments
constituting an integral part hereof. Terms “hereof”, “hereunder” and “herein”
and the expressions with similar meanings refer to the entire agreement, rather
than any certain clauses, schedules, appendices or attachments hereof. Any
reference to any document (including the Agreement) refers to the document as
revised, incorporated, supplemented, updated or replaced from time to time.
Unless otherwise explicitly stated, (i) any reference to any appendices or
attachments refers to the appropriate appendices or attachments to the
Agreement, and (ii) any reference to any clauses refers to corresponding ones in
the body of the Agreement.

 

  (b) For the purpose of the Agreement, “including” shall be deemed as being
followed by “without limitation” when used.

 

  (c) Any reference to any party to the Agreement or any other agreements or
documents shall include such party’s successors or permitted assignees.

 

  (d) Any reference to the “person” includes natural persons, firms, companies,
government authorities, associated projects, partnerships, associations,
unincorporated organizations, trust, corporations, or other entities (whether or
not they have independent legal status).

 

2 Shareholding Ratios of Shareholders

 

2.1 As at the closing date, the Company has issued 200,000,000 ordinary shares,
62,500,000 Series A preferred shares and 8,118,560 Series A-1 preferred shares.

 

2.2 According to the Investment Agreement, the shareholding ratios of all
shareholders at the Company as at the closing date are as follows:

 

  (a) Overseas Changyou holds 67,396,906 ordinary shares, 62,500,000 Series A
preferred shares and 8,118,560 Series A-1 preferred shares of the Company, with
the shareholding ratio at the Company of 51%; Changyou also holds the
convertible bonds of the Company, and records the shareholding ratio at the
Company of 60% after conversion (on the basis of full dilution, including equity
securities issued under any existing employee stock option plan).

 

   

Shareholder Agreement

 

    

 

7

 

  

 



--------------------------------------------------------------------------------

  (b) Baina Inc. holds 132,603,094 ordinary shares of the Company, with the
shareholding ratio at the Company of 49% (on the basis of full dilution,
including equity securities issued under any existing employee stock option
plan).

 

2.3 According to the Investment Agreement, the shareholding ratios of all
shareholders at Baina Wuhan as at the closing date are as follows:

 

  (a) Domestic Changyou holds 60% of equities of Baina Wuhan.

 

  (b) Founder holds 40% of equities of Baina Wuhan.

 

2.4 According to the Investment Agreement, the shareholding ratios of all
shareholders at Beijing Baina as at the closing date are as follows:

 

  (a) Domestic Changyou holds 60% of equities of Beijing Baina.

 

  (b) Founder holds 40% of equities of Beijing Baina.

 

3 Corporate Businesses

 

3.1 Save as approved by over 50% of voting rights held by shareholders, the
group businesses shall be limited to the development and operation of Dolphin
Browser – a kind of browser of smartphones and other products favourable to user
experience and business mode of Dolphin Browser of smartphones (the “Group
Businesses”).

 

3.2 The Group Businesses shall maximize interests of the group, and the group
shall make utmost efforts to maintain, improve and expand the Group Businesses
in a way suitable for approved business plans.

 

3.3 All the Parties agree that rights of the group companies shall be subject to
the Agreement and articles of association of the group companies. Shareholders
and the group companies agree to conform to provisions relating to them
hereunder, and all clauses of the articles of association are compulsorily
enforceable for the group companies and shareholders thereof.

 

3.4 Save as approved by over 50% of voting rights held by shareholders of the
Company, all shares and/or equity interests of subsidiaries of the Company are
held and/or controlled by the Company (directly or indirectly).

 

4 Listing Supports and Business Assistances

 

     Changyou agrees to make utmost efforts to provide the group with its
promotion resources in order to leverage advantages of all the Parties, give
full play to integration effects, and support the eligible listing of the
Company or any related party thereof in the US or Hong Kong.

 

5 Board of Shareholders

 

5.1 The Company, Baina Wuhan and Beijing Baina set the board of shareholders.
Shareholders exercise their voting rights in proportion to shares and/or
equities held by them at the shareholders’ meeting.

 

5.2 Save as otherwise stipulated by any applicable law, the following matters
relating to the Company shall come into effect after being approved by over 2/3
shareholders (including Baina Inc.) holding issued shares of the Company:

 

  (i) increasing or decreasing the share capital of the Company;

 

  (ii) merger, division and transformation of the Company;

 

   

Shareholder Agreement

 

    

 

8

 

  

 



--------------------------------------------------------------------------------

  (iii) dissolution and liquidation of the Company, recapitalization or
restructuring in any form (including any adjustment to the employee stock option
plan specified in Article 13 thereof), or any matter resulting in the change of
right of control;

 

  (iv) authorization or issue of shares or series of shares of any classes or
convertible securities or other securities (including the employee stock option
plan);

 

  (v) amendment of the Articles of Association of the Company; and

 

  (vi) change in the number of members of the board of directors of the Company;

 

5.3 Save as otherwise stipulated by any applicable laws and the Agreement, if
the shareholders’ meeting makes any resolution about any other deliberated
matter according to the articles of association of the Company, Baina Wuhan and
Beijing Baina, the said resolution shall come into effect after being approved
by shareholders holding over 50% of issued shares or with the ratio of
contribution more than 50%.

 

5.4 Each meeting of the board of shareholders (no matter whether regular or
extraordinary) shall be notified by the chairman to every shareholder in writing
or by e-mail at least ten (10) business days before the convention of the said
meeting, with the date, time and place of the meeting specified (the “Meeting
Notice”). If all shareholders agree about a shorter notice period, a meeting to
which the said shorter notice period applies shall be deemed as being convened
properly.

 

5.5 If any shareholder cannot attend a shareholders’ meeting for any reason, he
shall entrust an agent in writing to attend the shareholders’ meeting before the
convention time of the meeting specified in the Meeting Notice, and the agent
may exercise the powers specified in the power of attorney.

 

5.6 Shareholders may attend a shareholders’ meeting by phone, video or similar
communication equipment. The board of shareholders may hold a meeting by any of
the aforesaid means, only if present shareholders can listen to speeches
mutually, that is, shareholders can attend the meeting.

 

5.7 A written resolution signed by all shareholders holding shares with rights
of attending a general meeting and voting shall be deemed as having the same
force as a resolution passed at a shareholders’ meeting properly convened. Any
shareholder shall approve or deny the said written resolution within ten
(10) business days after receiving the written resolution proposed by the board
of directors.

 

5.8 The chairman shall be the president of a shareholders’ meeting. If the
chairman is absent from the meeting, or fails or rejects to fulfil his duties,
the present shareholder holding most shares shall have the right to appoint a
president to fulfil corresponding duties at the meeting.

 

6 Board of Directors

 

6.1 Setting

 

     The Company, Overseas Subsidiaries and Domestic Subsidiaries set the board
of directors, which is responsible for the comprehensive guidance, supervision,
management and strategies of the Company.

 

   

Shareholder Agreement

 

    

 

9

 

  

 



--------------------------------------------------------------------------------

6.2 Composition of the board of directors

 

  (a) The board of directors of the Company, Overseas Subsidiaries, Baina
Zhiyuan (Chengdu) and Baina Zhiyuan (Beijing) are composed of five (5) directors
respectively, with three (3) appointed or nominated by Overseas Changyou and two
(2) by Baina Inc. The board of directors of Beijing Baina and Baina Wuhan shall
be composed of five (5) directors respectively, with three (3) nominated by
Domestic Changyou and two (2) by other shareholders of Beijing Baina and Baina
Wuhan.

 

  (b) The Company, Overseas Subsidiaries, Baina Zhiyuan (Chengdu) and Baina
Zhiyuan (Beijing) set one (1) chairman respectively, who is directly appointed
or nominated by Overseas Changyou. Beijing Baina and Baina Wuhan set one
(1) chairman, who is nominated by Domestic Changyou.

 

  (c) Director candidate: any director may notify in writing all group companies
of his appointment of any person (probably a director of the Company) as his
candidate at any time, upon approved by the shareholder appointing or nominate
him in writing. When handling matters as a director candidate, the said
candidate has all rights, privileges and powers of the director appointing him,
subject to all provisions relating to directors of the articles of association
of the group companies and the Agreement. Any director may send a written notice
of termination of his appointment of director candidate to the group companies
and the shareholder appoint or nominating him at any time.

 

  (d) Shareholders undertake to ensure the realization of rights of appointment
and nomination of directors set out in Article 6.2 hereof by means of casting an
affirmative vote or signing a written resolution of shareholders at a
shareholders’ meeting. Upon approval by all shareholders, the composition of the
board of directors under Article 6.2 hereof may be changed.

 

6.3 Directors’ meeting and quorum

 

  (a) Directors’ meeting shall be convened once a quarter at least. An
extraordinary directors’ meeting may be convened upon written proposal by two
(2) directors. Save as otherwise stipulated by any applicable laws, if a
resolution is made at a directors’ meeting, the said resolution can be passed
only after being approved by over 50% of directors present at the directors’
meeting.

 

  (b) To reach the quorum of the board of directors, at least three
(3) directors (in terms of the Company, including a director appointed by Baina
Inc. at least) shall attend a directors’ meeting in person or entrust their
director candidates to do that. If the number of present directors falls short
of the quorum, the resolution passed at the directors’ meeting shall be
ineffective.

 

  (c) In terms of the Company, if the number of directors present at a
directors’ meeting falls short of the quorum within half an hour after the
convention time of the said meeting or during the said meeting, present
directors may postpone the meeting and hold it at the same time and venue five
(5) business days after the original date, and send an adjournment notice to all
directors. If the number of directors present at the adjournment still fall s
short of the quorum within half an hour after the convention time of the
adjournment or during the adjournment, save as otherwise stipulated hereunder,
the number of directors present at the adjournment (at least three (3) ones)
shall be deemed as reaching the quorum, and any resolution passed by all
directors present at the adjournment shall be deemed as legal and effective.

 

   

Shareholder Agreement

 

    

 

10

 

  

 



--------------------------------------------------------------------------------

  (d) The notice, agenda and relevant materials of the directors’ meeting shall
be delivered to all directors at least ten (10) business days before the
convention of the meeting. The Meeting Notice shall specify the date, time,
place and agenda of the meeting as well as relevant materials. If all directors
agree about a shorter notice period, a meeting to which the said shorter notice
period applies shall be deemed as being convened properly. Save as passed by the
board of directors, the agenda in the notice delivered to all directors shall
not be changed or increased.

 

  (e) Directors may attend in person or entrust director candidates thereof to
attend a directors’ meeting and vote.

 

  (f) Directors may attend a directors’ meeting by phone, video or similar
communication equipment. The board of directors may hold a meeting by any of the
aforesaid means, only if present directors can listen to speeches mutually, that
is, directors can attend the meeting.

 

  (g) A written resolution signed by all directors shall be deemed as having the
same force as a resolution passed at a directors’ meeting properly convened. Any
director shall approve or deny the said written resolution within ten
(10) business days after receiving the written resolution proposed by the group
companies.

 

  (h) Subject to the duty of good faith and compliance with any applicable laws,
directors may notify the shareholders and the group companies appointing or
nominating them of all material matters relating to businesses and events of the
group companies, and every shareholder receiving the said information hereby
undertakes and agrees to keep the information confidential.

 

7 Board of Directors and Management of the Group

 

7.1 Every directors’ meeting of the group companies shall conform to the
provisions of Articles 6 and 8 hereof.

 

7.2 Changyou will fully respect the specialty and management capability of
existing management teams of the group companies, unless the existing management
of any group company seriously breaches laws, violates regulations or involves
in any other circumstance usually unacceptable to Changyou as a listed company.
Changyou hereby agrees that: (1) the stability of existing managements of the
group companies will be maintained after the closing date; and, (2) the first
CEO of the group companies will be Yongzhi Yang after the closing date, who will
be appointed by means of the resolution of the board of directors of the group
companies, with the term of office of three years (the “Initial Term of
Office”). Upon maturity of the Initial Term of Office, the CEO shall be
determined by means of resolution of the board of directors; however, the
aforesaid agreements shall not affect the normal decision of the board of
shareholders and the board of directors of the group companies, rights of
Changyou at the board of shareholders and the board of directors, as well as the
right of control of Changyou at the group companies.

 

   

Shareholder Agreement

 

    

 

11

 

  

 



--------------------------------------------------------------------------------

7.3 The board of directors of the group companies shall have the right to
appoint the management and senior executives of the group companies, except that
(i) any legal representative of Domestic Subsidiaries shall be appointed by any
shareholder or the board of shareholders according to Chinese laws, and
(ii) Changyou shall have the right to nominate one (1) chief financial officer
of the group companies respectively, who is responsible for the management of
financial accounting of the group companies respectively.

 

7.4 Save as otherwise stipulated by any applicable laws, the board of directors
and management of the group companies have the examination and approval
authorities set out in Appendix IV, and the group companies shall amend the
articles of association within the scope allowed by the applicable laws in order
to realize such authorities.

 

8 Continual Obligation

 

8.1 The board of directors shall be responsible for deciding and implementing
all policies of the group companies. All shareholders shall exercise all of
their voting rights and other rights relating to the group companies, and cause
directors appointed or nominated by them to exercise their rights so as to fully
follow clauses hereof.

 

8.2 Subject to the applicable laws, all the Parties shall amend the memorandum
and articles of association so that they include all clauses hereof. If there is
any inconsistency between the Agreement and the memorandum and/or the articles
of association, all the Parties shall take necessary measures to amend the
articles of association so that the Agreement is consistent with the articles of
association.

 

9 Transfer Restrictions, Right of First Refusal, Right of Preemption and
Compliance Deed

 

9.1 Transfer restrictions

 

9.1.1 Before the eligible listing of the Company, except the circumstances
allowed by Articles 9.2, 9.3, 9.4 and 13 hereof or Baina Inc. selling options
according to Article 10.2 hereof, if Overseas Changyou intends to conduct the
following actions for the Company, it shall obtain the written consent of Baina
Inc. in advance (except the behaviors conducted by Overseas Changyou for any
related party thereof, including but not limited to transferring shares of the
Company to any controlled subsidiaries with 50% or more of shares directly or
indirectly held by Overseas Changyou); if any other shareholder (including Baina
Inc.) of the Company conducts the following behaviors for the Company, it shall
obtain the written consent of Overseas Changyou:

 

  (a) mortgaging (no matter whether in fixed or floating charge way), pledging,
setting any option, rights, equities or encumbrances in any other way for the
statutory or beneficial interests of all or any shares of the Company held by
it;

 

  (b) selling, transferring or disposing in any other way of all or any shares
of the Company held by it or any statutory or beneficial interests stipulated
hereunder, or transferring or disposing of any equities stipulated hereunder;

 

  (c) signing any agreement about all or part of shares of the Company held by
it and voting rights thereof;

 

   

Shareholder Agreement

 

    

 

12

 

  

 



--------------------------------------------------------------------------------

  (d) setting any options, rights, equities or encumbrances for shares and/or
equities of the Company; or

 

  (e) agreeing about the aforesaid matters (no matter whether conditional or
not).

 

9.2 Right of first refusal

 

  (a) All the Parties agree that after the closing date, they cannot issue
shares to other persons, if the Company, Beijing Baina or Baina Wuhan increases
capital. However, (1) upon approval by shareholders according to Article 5.2 and
(2) subject to the requirements of Article 9.2 hereof, Changyou, Baina Inc. and
founder have the right of pre-emption for the shares issued for capital increase
(the “Capital Increase Shares”) according to the following subscription
proportions.

 

  (i) In terms of the Company, the subscription proportion of Overseas Changyou
or Baina Inc. is the number of shares of the Company held by Overseas Changyou
or Baina Inc. (as the case may be) (on the basis of full dilution and
conversion) / total number of shares of the Company held by Overseas Changyou
and Baina Inc.;

 

  (ii) In terms of Beijing Baina, the subscription proportions of Domestic
Changyou or founder is the contribution of Domestic Changyou or founder (as the
case may be) to Beijing Baina / total contributions of Domestic Changyou and
founder to Beijing Baina; and

 

  (iii) In terms of Baina Wuhan, the subscription proportions of Domestic
Changyou or founder is the contribution of Domestic Changyou or founder (as the
case may be) to Baina Wuhan / total contributions of Domestic Changyou and
founder to Baina Wuhan.

 

  (b) All the Parties agree that if the board of directors reasonably thinks
that it is necessary to increase issued shares for business requirements of the
Company, Beijing Baina or Baina Wuhan, they shall send a notice to Changyou and
relevant shareholders (the “Capital Increase Notice”), which specifies:

 

  (i) the number of Capital Increase Shares;

 

  (ii) the subscription price of Capital Increase Shares; and

 

  (iii) the number of shares which can be subscribed by Changyou and relevant
shareholders according to Article 9.2.1.

 

   

Shareholder Agreement

 

    

 

13

 

  

 



--------------------------------------------------------------------------------

  (c) Within thirty (30) days after receiving the Capital Increase Notice,
Changyou and relevant shareholders shall send a notice of capital increase
subscription (the “Notice of Capital Increase Subscription”), which specifies
the number of shares they are willing to subscribe at the subscription price set
out in the Capital Increase Notice. Changyou and/or relevant shareholders shall
send the Notice of Capital Increase Subscription to the Company, Beijing Baina
or Baina Wuhan, and copy it to the other party. If Changyou and/or relevant
shareholders do not send the Notice of Capital Increase Subscription within
thirty (30) days after receiving the Capital Increase Notice, they will be
deemed as having waived the right of first refusal thereof. If either of
Changyou and relevant shareholders does not fully subscribe the shares which can
be subscribed according to Article 9.2.1 hereof, the other party may send a
notice of supplementary capital increase subscription (the “Notice of
Supplementary Capital Increase Subscription”) within ten (10) days after
receiving the Notice of Capital Increase Subscription of the party to subscribe
remaining shares to be subscribed. If Changyou and/or relevant shareholders do
not send the Notice of Supplementary Capital Increase Subscription within ten
(10) days after receiving the Notice of Capital Increase Subscription of the
other party, they will be deemed as having waived the right of first refusal
thereof.

 

  (d) Upon expiration of the period of ten (10) days specified in Article 9.2.3,
the Company, Beijing Baina or Baina Wuhan shall have a hundred and twenty
(120) days to sell any to-be-issued shares not subscribed by shareholders to any
other person according to terms and conditions not more favourable than those
provided for shareholders. If the Company, Beijing Baina or Baina Wuhan fails to
complete the issue within a hundred and twenty (120) days, the Company shall
conduct another intentional issue after being approved according to Article 9.2
hereof again.

 

  (e) The value of assessment of the Company, Beijing Baina or Baina Wuhan of
shares issued by the Company, Beijing Baina or Baina Wuhan to any third party
other than Changyou (the “New Investor”) shall not be lower than that of the
Company, Beijing Baina or Baina Wuhan when Changyou becomes a shareholder of the
Company, Beijing Baina or Baina Wuhan. Otherwise, Changyou shall have the right
to require the Company, Beijing Baina, Baina Wuhan and founder to dispose in any
of the following ways:

 

  (i) increasing shares or equities of the Company, Beijing Baina and Baina
Wuhan held by Changyou at that time, the Company issuing additional ordinary
shares to Overseas Changyou at the nominal price or freely, and/or founder
transferring equities of Beijing Baina and/or Baina Wuhan to Domestic Changyou
at the nominal price, so that the value of assessment of actual investment after
Changyou holds more shares or equities can be reduced to the value of assessment
on which the price of to-be-issued shares of the Company, Beijing Baina and
Baina Wuhan subscribed by the New Investor is based.

 

  (ii) adjusting the conversion price of convertible bonds to increase the
number of shares of the Company to be obtained after the conversion of such
bonds, so that the value of assessment of actual investment of Changyou is
reduced to the value of assessment on which the price of to-be-issued shares of
the Company, Beijing Baina and Baina Wuhan subscribed by the New Investor is
based.

 

  (f) If Beijing Baina and Baina Wuhan increase registered capital thereof, the
equities corresponding to the additional registered capital shall be effective
controlled by Baina Zhiyuan (Beijing) under a corresponding control agreement.

 

   

Shareholder Agreement

 

    

 

14

 

  

 



--------------------------------------------------------------------------------

9.3 Right of preemption

 

  (a) Under the same conditions, Changyou or any related party thereof shall
have the right of pre-emption for the shares of the Company, Beijing Baina and
Baina Wuhan (the “To-be-transferred Shares”) to be transferred by relevant
shareholder to any person (the “Assignee”).

 

  (b) Before relevant shareholder transfers any To-be-transferred Shares, a
written notice (the “Transfer Notice”) shall be sent to Changyou, and specify:
(a) the number of To-be-transferred Shares; (b) transfer conditions of
To-be-transferred Shares (the “Transfer Conditions”, including transfer price
and other conditions); (c) the identity of Assignee; and (d) no withdrawal or
revocation of the said notice.

 

  (c) Changyou shall send a written notice (the “Assignment Notice”) to relevant
shareholder within thirty (30) days after receiving the Transfer Notice
specified in Article 9.3.2 hereof, which specifies the number of
To-be-transferred Shares that Changyou or any related party hereof is willing to
purchase according to the Transfer Conditions. If Changyou does not send the
Assignment Notice to relevant shareholder within thirty (30) days after
receiving the Transfer Notice, Changyou will be deemed as having waived the
right of preemption thereof, save as otherwise agreed by relevant shareholder.

 

  (d) Relevant shareholder agree not to transfer any To-be-transferred Shares to
the Assignee before Changyou has exercised or waived the right of pre-emption
thereof set out in Article 9.3 hereof.

 

  (e) Upon expiration of the period of thirty (30) days specified in Article
9.3.3, relevant shareholder shall have a period of a hundred and twenty
(120) days to sell any To-be-transferred Shares not purchased by Changyou to the
Assignee according to terms and conditions not more favourable than those
provided for Changyou. If relevant shareholder fails to complete the transfer
within a hundred and twenty (120) days, relevant shareholder shall conduct
another intentional transfer after being approved according to Article 9.3
hereof again.

 

9.4 Compliance deed

No matter how agreed upon by other clauses hereof, any shareholders and the
Company shall not transfer shares of the Company, Beijing Baina and Baina Wuhan
held by them, unless:

 

  (a) in terms of employee shareholders, employee shareholders with equities
transferred to agree in writing to be subject to applicable terms and conditions
hereunder by signing the compliance deed of employee shareholders with contents
substantively consistent to the Appendix II hereto.

 

  (b) in terms of any other Assignee other than employee shareholders, the
Assignee agrees in writing to be subject to applicable terms and conditions
hereunder by signing the compliance deed of other assignees with contents
substantively consistent to the Appendix III hereto.

 

   

Shareholder Agreement

 

    

 

15

 

  

 



--------------------------------------------------------------------------------

  (c) the transfer conforms to other applicable clauses hereof in all aspects;

 

  (d) the transfer conforms to applicable laws in all aspects; and

 

  (e) In terms of transferred equities, assignor does not have any rights or
obligations under the Agreement or other transaction documents.

 

10 Performance Guarantee and Sales of Options

 

10.1 According to agreements of all the Parties, without the written agreement
of Overseas Changyou, before the eligible listing of the Company or any related
party thereof, Baina Inc. ensures that the percentage of shares of the Company
held by it at any time shall not be lower than 25%, and the percentage of shares
of Baina Inc. held by the founder shall not be lower than 60.04% at any time.

 

10.2 According to Article 10.1, if till the time when the group achieve the
following performance objectives (the “2016 Annual Objectives”), founder and key
employees still work for the Company, but the Company or any related party
thereof does not achieve eligible listing due to some uncontrollable market
environment factors, Baina Inc. will have the right to sell options once,
transferring some shares of the Company held by it to Overseas Changyou or any
related party thereof with the transfer price = US$351,400,000 X the percentage
of the number of shares to be transferred by Baina Inc. in the total number of
shares of the Company. For the avoidance of any doubt, in the condition that the
percentage of shares of the Company held by Baina Inc. is not lower than 25%,
the percentage of the number of shares of the Company which Baina Inc. has the
right to transfer to Overseas Changyou or any related party thereof in this
Article 10.2 in the total number of shares of the Company shall not exceed 15%
(on the basis of full dilution and conversion):

 

  (a) The number of average monthly active users of smartphones of Dolphin
Browser in the last 3 months of 2016 is not less than * ;

 

  (b) In the audited consolidated financial report of the Company in 2016
prepared in accordance with the US accounting standards, the revenue of the
group in 2016 is not less than US$ * ;

 

  (c) In the audited consolidated financial report of the Company in 2016
prepared in accordance with the US accounting standards, the business profits of
the group in 2016 are not less than US$ * ;

 

  (d) If the 2016 Annual Objectives are achieved due to manipulation or impact
by any abnormal or improper means (e.g. self consumption, artificial flow
control, and disturbance of flow calculation system), it will be deemed that the
2016 Annual Objectives are not achieved.

 

10.3 Within 60 days after the issue of audited consolidated financial report of
the Company in 2016, Baina Inc. may send a notice of exercise of rights under
Article 10.2 (the “Exercise Notice”) to Overseas Changyou. Baina Inc.:

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

   

Shareholder Agreement

 

    

 

16

 

  

 



--------------------------------------------------------------------------------

  (a) within five (5) business days after the delivery of the Exercise Notice
(the “Exercise Notice Period”), shall transfer the shares (not attached with any
encumbrance) of the number specified in Article 10.2 to Changyou by submitting
the share certificates of the number of to be transfer shares together with the
formally signed transfer instrument meeting validation form and substantial
requirements; or

 

  (b) if Overseas Changyou has an objection to whether the 2016 Annual
Objectives are achieved, shall notify Baina Inc. in writing within the Exercise
Notice Period to conduct amicably negotiation. If no consensus is reached within
twenty (20) business days after the start of negotiation, Baina Inc. and
Overseas Changyou shall have the right to submit the dispute to HKIAC for
arbitration according to Article 20.3 hereof. For the avoidance of any doubt, if
Overseas Changyou does not raise an objection in the Exercise Notice Period, it
shall be deemed that Overseas Changyou has no objection to the identification of
the 2016 Annual Objectives of Baina Inc., and shall fulfil obligations under
assigned shares according to Item (a) of this clause.

 

11 Dividends or Bonuses

The Company takes eligible listing as its operation objective. Before achieving
the objective, shareholders of the Company agree to cause the group companies
not to distribute dividends or bonuses.

 

12 Investment before Eligible Listing

All the Parties agree that before eligible listing, Changyou has the right to
purchase no less than 10% of shares of the Company or any related party thereof
as listing body held by Baina Inc. or employees becoming shareholders of the
Company under the employee stock option plan or at a price 20% lower than the
lower limit of listed security price range.

 

13 Employee stock option plan

 

13.1 All the Parties agree that the Company establishes the employee stock
option plan to grant options to employees of the Company so that shares of the
Company can be transferred to them when they exercise the options (the “Employee
Stock Option Plan”). The Company will issue 10,000,000 ordinary shares in
accordance with the Employee Stock Option Plan and Article 13 hereof, which
account for 3.7% of all shares of the Company (on the basis of full dilution)
and will be granted to employees of the Company as option shares. Additionally,
at the time of closing, 17,478,093 ordinary shares of the Company held by Baina
will be reserved for employees of the Company as option shares. If any employee
granted with option shares or relevant options resigns before eligible listing,
but such option shares have not been registered in the name of the said
employee, the said options have not been exercised or the said option shares or
relevant options are withdrawn pursuant to the Employee Stock Option Plan, Baina
Inc. will have the right to dispose of the part of such option shares by itself,
including granting them to other employees or cancelling reservation pursuant to
the Employee Stock Option Plan.

 

13.2 All the Parties agree that the board of directors of the Company may decide
the procedures and contents of the Employee Stock Option Plan and employees
participating in the Employee Stock Option Plan and the number of granted
options (including corresponding option shares). According to Article 9.3
hereof, employees may exercise options with exercise rights obtained, and
receive corresponding option shares from the Company pursuant to the Employee
Stock Option Plan.

 

   

Shareholder Agreement

 

    

 

17

 

  

 



--------------------------------------------------------------------------------

14 Preferred Liquidation Return

According to applicable laws, if the Company is terminated, deregistered or
dissolved or any matter resulting in the liquidation of the Company (the
“Liquidation Event”) occurs, Overseas Changyou shall have the priority to obtain
a sum of liquidation return amount (the “Preferred Liquidation Return Amount”)
after the Company pays any liquidation expenses and any debts according to
applicable laws. With regard to ordinary shares of the Company held by it, the
Preferred Liquidation Return Amount equals 100% of consideration of ordinary
shares. If the Liquidation Event occurs to the Company, the amount which
Overseas Changyou can obtain for ordinary shares of the Company held by it is
lower than 100% of the consideration of ordinary shares, Baina Inc. and employee
shareholders (if applicable) will agree and freely transfer all or part of
assets which they have the right to obtain (for the avoidance of any doubt,
except salaries, social insurance premiums, rewards and welfares which employee
shareholders as employees have the right to obtain according to labor contract),
so that at the time of termination or dissolution of the Company, Overseas
Changyou can obtain assets equal to 100% of the consideration of ordinary shares
for the ordinary shares held by it. Overseas Changyou hereby agrees to accept
the transfer. With regard to the preferred shares of the Company held by
Overseas Changyou, the Preferred Liquidation Return Amount equals 120% of the
consideration of ordinary shares. After obtaining the Preferred Liquidation
Return Amount, Overseas Changyou may obtain the remaining assets distributed
according to shareholding percentages together with other shareholders.

 

15 Preferred Investment Option

 

15.1 If the Liquidation Event occurs to the Company, and Overseas Changyou does
not fully recover the Preferred Liquidation Return Amount, the founder shall
grant Changyou the priority over any other person to invest in any new business
conducted by any key employee within 3 years after the Liquidation Event in any
form, provided that the key employee is the largest shareholder in the said new
business. The founder shall cause the key employee to notify Changyou in writing
before conducting the said business, and cause the business subject (legal
person or not legal person) controlled by the key employee to ensure the
priority of investment of Changyou can be exercised.

 

16 Non-Competition and No Persuasion

 

16.1 Founder shareholders and any employee shareholders with the percentage of
option shares of the Company held by them respectively or the percentage of
shares of the Company held by them respectively after exercising their options
not lower than 0.5% (the “Important Employee Shareholders”) hereby undertake to
Changyou and the Company that,

 

  (a) in terms of founder shareholders, within two years after the closing date
or the time when they resigns from the group companies or cease being
shareholders of the group companies (whichever is the later);

 

  (b) in terms of Important Employee Shareholders, within two years after they
resigns from the group companies after obtaining the option shares of the
Company according to Article 13 hereof or the date when the percentage of shares
of the Company held by them becomes lower than 0.5% (whichever is the later),

 

   

Shareholder Agreement

 

    

 

18

 

  

 



--------------------------------------------------------------------------------

they will not (and will ensure that any related parties thereof (except the
group companies) and key employees will not) conduct any businesses or
activities (including research, development, marketing, promotion, provision of
services and licensing) the same as or similar to the existing businesses of
Changyou as at the closing date or group businesses (the “Restricted
Businesses”) or hold any rights or interests in such businesses or activities
directly or indirectly, independently or together with any other party, or by
establishing any other business entity to do so directly or indirectly,
independently or together with any other party.

 

16.2 Founder shareholders and Important Employee Shareholders undertake to
Changyou and the Company that,

 

  (a) in terms of founder shareholders, within two years after the closing date
or the time when they resigns from the group companies or cease being
shareholders of the group companies (whichever is the later);

 

  (b) in terms of Important Employee Shareholders, within two years after they
resigns from the group companies after obtaining the option shares of the
Company according to Article 13 hereof or the date when the percentage of shares
of the Company held by them becomes lower than 0.5% (whichever is the later),

they will not (and will ensure that any related parties thereof (except the
group companies) will not) employ any employees or former employees of the group
companies, or persuade any employees or former employees of the group companies,
Changyou or any related party of Changyou to conduct the Restricted Businesses
in any form, no matter whether directly or indirectly.

 

16.3 If any part of this article is identified as invalid, illegal or
enforceable in any respect for any reason, the invalidity, illegality or
enforceability shall not affect the force of other part of this article, and the
article shall be interpreted as such invalid, illegal or enforceable part has
never been included in this article. In this case, Article 20.8 shall apply.
Relevant shareholders and employee shareholders confirm that Changyou and the
Company will suffer irreversible damages due to any violation of this article,
and any compensations and reliefs for damages are inadequate to indemnify the
losses suffered by Changyou and/or the Company due to such violation. Relevant
shareholders and employee shareholders agree that Changyou and the Company have
the right to exercise injunctive relief and require relevant shareholders and
employee shareholders to actually perform Article 16, and Relevant shareholders
and employee shareholders agree upon the exercise of such rights.

 

16.4 For the avoidance of any doubt, any related party of relevant shareholders
and/or employee shareholders (except the group companies) which violates any
agreement in Article 16 shall be deemed as the violation of relevant
shareholders and/or employee shareholders.

 

   

Shareholder Agreement

 

    

 

19

 

  

 



--------------------------------------------------------------------------------

16.5 If relevant shareholders and/or employee shareholders violate any agreement
in Article 16, they shall be identified as having severely violated the
Agreement, Changyou and the Company will have the right to require relevant
shareholders or employee shareholders to pay forfeits, calculated by US$50,000
for each violation or the total amount of losses suffered by Changyou (whichever
is the higher). Relevant shareholders or employee shareholders shall remit such
amount to the bank account designated by Changyou and the Company as soon as
possible, but in any case, the time of remittance shall not be later than ten
(10) business days after relevant shareholders or employee shareholders receive
the notice of requirement for such payment from Changyou and/or the Company. All
the Parties confirm and agree that such amount is the true estimation of losses
probably incurred by relevant violation as well as the supplementation to any
other rights or reliefs which Changyou and the Company may obtain according to
laws or any contract, and in any case, shall not replace or reduce any other
rights or reliefs which Changyou and the Company may obtain according to laws or
any contract.

 

17 Representation and undertaking

All the Parties respectively make the following representations, warranties and
undertakings to other Parties severally and not jointly:

 

17.1 Establishment, capacity for act, good credit and qualifications

In terms of legal persons, all the Parties (1) are the companies with limited
liability established and validly subsisting under applicable laws, with good
credit, and having obtained all consents of relevant governmental agencies (if
necessary); (2) have all necessary powers and authorities to own and operate
their properties and conduct businesses, execute, deliver and perform the
Agreement and complete the transactions contemplated hereunder; (3) have proper
qualifications to conduct business transactions respectively, all licenses and
qualifications necessary for the operation of such businesses, as well as good
credit within every jurisdiction which requires such qualifications; and
(4) have been conforming to the applicable laws to conduct businesses as from
their establishment.

In terms of natural persons, all the Parties (1) are subjects with full capacity
for civil conduct; and (2) have all necessary powers to execute, deliver and
perform the Agreement and complete the transactions contemplated hereunder.

 

17.2 Authorization

 

  (a) All the Parties have taken all necessary actions so that they can
authorize, execute and deliver the Agreement and fulfil their obligations
hereunder. The Agreement specifies effective and legally binding obligations,
which shall be implemented according to clauses hereof.

 

  (b) It is unnecessary all the Parties to obtain any consent from any person
other than consents obtained as at the closing date for the execution, delivery
or performance of the Agreement or completion of transactions contemplated
hereunder.

 

17.3 No violation

The execution, delivery and performance of the Agreement or completion of
transactions contemplated hereunder of all the Parties will not (i) conflict
with any applicable laws; (ii) violate any clause of any contract, generate any
right to terminate, cancel or bring forward any rights or obligations of all the
Parties under any clause of any contract, incur the loss of any interests to all
the Parties under any clause of any contract, or result in the increase in the
currently effective interest rate of any debts of all the Parties; or
(iii) incur any encumbrance to any properties or assets of all the Parties (save
as definitely agreed by all the Parties in transaction documents).

 

   

Shareholder Agreement

 

    

 

20

 

  

 



--------------------------------------------------------------------------------

17.4 Insolvency

All the Parties do not and have no reason to believe that they will be insolvent
or cannot pay mature debts according to applicable laws in expectable future.
All the Parties do not and have no reason to believe that in expectable future,
there will be any legal procedures relating to compromise or arrangement with
creditors, any liquidation, bankruptcy or other dissolution procedures relating
to all the Parties. To the knowledge of all the Parties, there is not any event
probably triggering such legal procedures according to applicable laws at
present.

 

18 Termination

 

18.1 Period and termination of the Agreement

The Agreement shall come into effect as from the closing date, and be valid
continually, except for termination in any of the following circumstances:

 

  (a) All the Parties agree to terminate the Agreement in advance upon
negotiation;

 

  (b) The Company is dissolved; or

 

  (c) In terms of every shareholder, all of his shares are sold.

 

18.2 Termination effect

Except for the circumstances specified in Article 18.3 below, if the Agreement
is terminated according to Article 18.1 or applicable laws, the Agreement will
no longer be valid, but all the Parties shall not be exempted from any
liabilities arising from the breach hereof or any misstatements and such
termination shall not be deemed as a waiver of any available relief for such
breach or any untrue statement (including actual performance, if available).

 

18.3 Survival

The provisions of Articles 18, 19 and 20 shall survive the termination of the
Agreement.

 

19 Confidentiality

 

19.1 Confidentiality obligation

Each Party to the Agreement shall strictly keep confidential the information
contained in the Agreement or any information obtained or secured by negotiation
and/or entry into the Agreement, including any information relating to the
following matters and shall not disclose or use:

 

  (a) the existence and terms of the Agreement;

 

  (b) negotiation relating to the Agreement; and

 

  (c) Any business activities conducted by either Party to the Agreement, the
said party or any related party thereof.

 

   

Shareholder Agreement

 

    

 

21

 

  

 



--------------------------------------------------------------------------------

19.2 Allowed disclosure

However, under the following cases, this Article 19.1 shall not prohibit the
disclosure or use of any information within the following ranges:

 

  (a) The disclosure or use is required by any applicable laws, any rules of the
exchange on which shares of either Party are listed, or any governmental agency,
but the Party concerned shall notify the other Party of such requirement in time
so that the other Party has a change to raise an objection to such disclosure or
use, if any; or negotiate with the other Party about the time and contents of
such disclosure or use;

 

  (b) the disclosure or use required by any legal proceedings as a result of the
Agreement or any other agreements entered into hereunder or pursuant to the
Agreement or the disclosure that is related to the tax affairs of the disclosing
party and made to the tax authorities;

 

  (c) any disclosure made to any party’s representatives who need know such
information for any purpose of the Agreement or the completion of the
transaction contemplated under the agreement entered into according to the
Agreement; provided, however, such representatives undertake to abide by Article
19.1, as if it is a party to the Agreement.

 

  (d) such information can be obtained from public sources (unless that the case
is due to any violation of the confidentiality agreement (if any) or the
Agreement); or

 

  (e) The other Parties previously consent in writing to the disclosure or use.

 

20 General Provisions

 

20.1 Binding force; transfer

The Agreement shall be binding upon and enforceable against all the Parties,
successors and permitted assignees thereof. Without the prior written approval
of the other Parties, either Party may not transfer any of its rights or
obligations under the Agreement, but Changyou has the right, without the prior
consent of the other Parties, to transfer all or part of its rights under the
Agreement to any of its related parties.

 

20.2 Governing Laws

The Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.

 

20.3 Settlement of disputes

 

  (a) Any dispute, controversy or request arising from or relating to the
Agreement or the interpretation, breach, termination or validity hereof (each, a
“Dispute”) shall be firstly resolved by the Parties through consultations.
Negotiations shall begin immediately after the written notice requiring
negotiations is sent by any Party to any other Parties.

 

  (b) If the Dispute fails to be resolved within sixty (60) days as of the
notice, the Dispute shall be submitted to arbitration after any party involved
in the Dispute sends notice (the “Notice of Arbitration”) to other Parties for
arbitration.

 

   

Shareholder Agreement

 

    

 

22

 

  

 



--------------------------------------------------------------------------------

  (c) The Dispute shall be submitted to the Hong Kong International Arbitration
Centre (“HKIAC”) for arbitration in Hong Kong. There shall be three
(3) arbitrators appointed in accordance with the HKIAC arbitration rules then in
effect (the “Arbitration Rules”), unless otherwise expressly provided in this
Article 20.3.3. Changyou shall appoint one arbitrator; other shareholders shall
jointly appoint an arbitrator within ten (10) days after Changyou has appointed
an arbitrator; if an arbitrator cannot be designated under the abovementioned
conditions, the arbitrator shall be designated by HKIAC; the third arbitrator
shall be the presiding arbitrator and shall be jointly appointed by the
arbitrators of the parties within ten (10) days after the latter arbitrator is
appointed. If it cannot be appointed under the above conditions, the arbitrator
shall be specified by HKIAC.

 

  (d) Arbitration procedures shall be conducted in Chinese. The arbitral
tribunal shall apply the Arbitration Rules.

 

  (e) The awards of the arbitral tribunal are final and binding upon all the
Parties; the prevailing party may apply to a court of competent jurisdiction for
enforcing the award.

 

  (f) Any Party to the Dispute shall have the right, if feasible, to seek a
temporary injunction relief in any court having jurisdiction.

 

  (g) In the course of ruling the Dispute by the arbitral tribunal, except the
part in Dispute to be ruled, the Agreement shall continue being performed.

 

  (h) Costs of arbitration (including any legal, accounting and other
professional fees and expenses arising from the investigation, collection,
prosecution and/or defense by the prevailing party for any request under the
Dispute) shall be borne by the losing party in accordance with the ruling of the
arbitration tribunal.

 

20.4 Alternation

Save as otherwise allowed hereunder, any modification, alteration, waiver,
cancellation or termination of the Agreement and its terms shall be made with a
written document signed by each Party.

 

20.5 Notice

(a) All notices, claims, certificates, requests, demands and other
communications sent to any Party hereunder shall be made in writing and sent by
personal delivery, facsimile or postage-prepaid form by reputable overnight
courier service to the address or any other addresses that are listed in the
following Article 20.5.2 of the Party and specified by the Party to all other
Parties through notice. The abovementioned notices shall be deemed as served
upon delivery in the case of personal delivery and upon the receipt of return in
the case of sending by fax. In the event of overnight courier service, the
notices shall be considered as been delivered within five (5) calendar days as
of the post to the express company or collected by the express company.

(b) The notices hereunder shall be sent to the receivers and addresses of all
the Parties listed below.

 

   

Shareholder Agreement

 

    

 

23

 

  

 



--------------------------------------------------------------------------------

Glory Loop Limited (an overseas acquirer)

Address    :    P.O. Box 957, Offshore Incorporations Centre, Road Town,
Tortola, British Virgin Islands Fax    :    +86 010-6192 0961 Attn.    :   
Legal Department Beijing Gamease Age Internet Technology Co., Ltd. (a domestic
acquirer) Address    :    2/F, East Side Building, Jingyan Hotel, No.29
Shijingshan Road, Shijingshan District, Beijing Fax    :    +86 010-6192 0961
Attn.    :    Legal Department Baina Inc. Address    :    3/F, Building A2,
Phase 1 Financial Harbor, No.77 Optical Valley Avenue, East Lake High-tech
Development Zone, Wuhan Fax    :    +86 027-87782005-8056 Attn.    :    Tiefeng
Liu Mr. Yongzhi Yang Address    :    3/F, Building A2, Phase 1 Financial Harbor,
No.77 Optical Valley Avenue, East Lake High-tech Development Zone, Wuhan Fax   
:    +86 027-87782005-8056

MoboTap Inc. (Cayman)

Address    :    3/F, Building A2, Phase 1 Financial Harbor, No.77 Optical Valley
Avenue, East Lake High-tech Development Zone, Wuhan Fax    :    +86
027-87782005-8056 Attn.    :    Tiefeng Liu

 

   

Shareholder Agreement

 

    

 

24

 

  

 



--------------------------------------------------------------------------------

MoboTap Inc. Limited

Address    :    3/F, Building A2, Phase 1 Financial Harbor, No.77 Optical Valley
Avenue, East Lake High-tech Development Zone, Wuhan Fax    :    +86
027-87782005-8056 Attn.    :    Tiefeng Liu MoboTap Inc. (US) Address    :   
665 3rd Street, Suite 150, San Francisco, CA 94107 Attn.    :    Tiefeng Liu
Baina Zhiyuan (Chengdu) Technology Co., Ltd. Address    :    15/F, Building G1,
Zone G, Tianfu Software Park, No.1800 Yizhou Avenue, Hi-tech Zone, Chengdu,
Sichuan Attn.    :    Tiefeng Liu Baina Zhiyuan (Beijing) Technology Co., Ltd.
Address    :    2-1-3/F, South Block A, 768 Creative Park, No.5 A Xueyuan Road,
Haidian District, Beijing Attn.    :    Tiefeng Liu Beijing Baina Information
Technology Co., Ltd. Address    :    2-1-3/F, South Block A, 768 Creative Park,
No.5 A Xueyuan Road, Haidian District, Beijing Attn.    :    Tiefeng Liu Baina
(Wuhan) Information Technology Co., Ltd. Address    :    3/F, Building A2, Phase
1 Financial Harbor, No.77 Optical Valley Avenue, East Lake High-tech Development
Zone, Wuhan Fax    :    +86 027-87782005-8056 Attn.    :    Tiefeng Liu

 

   

Shareholder Agreement

 

    

 

25

 

  

 



--------------------------------------------------------------------------------

Chengdu Xingyu Science and Technology Co., Ltd.

Address    :    15/F, Building G1, Zone G, Tianfu Software Park, No.1800 Yizhou
Avenue, Hi-tech Zone, Chengdu, Sichuan Attn.    :    Tiefeng Liu Wuhan Xingyu
Science and Technology Co., Ltd. Address    :    3/F, Building A2, Phase 1
Financial Harbor, No.77 Optical Valley Avenue, East Lake High-tech Development
Zone, Wuhan Fax    :    +86 027-87782005-8056 Attn.    :    Tiefeng Liu Wuhan
Hualian Chuangke Science and Technology Co., Ltd. Address    :    3/F, Building
A2, Phase 1 Financial Harbor, No.77 Optical Valley Avenue, East Lake High-tech
Development Zone, Wuhan Fax    :    +86 027-87782005-8056 Attn.    :    Tiefeng
Liu Beijing Anzhuoxing Science and Technology Co., Ltd. Address    :    2-1-3/F,
South Block A, 768 Creative Park, No.5 A Xueyuan Road, Haidian District, Beijing
Attn.    :    Tiefeng Liu

 

20.6 Further assurance

Each Party shall make and perform (or cause others to make and perform) all
further acts and matters as may be reasonably required by any other Parties to
achieve the terms and the purpose hereof, and shall sign and deliver to any
other Parties all other agreements, certificates, instruments and documents to
achieve the terms and the purpose hereof.

 

20.7 Entire agreement

The Agreement, together with other transaction documents, constitutes the entire
agreement between the parties regarding the subject matter of the Agreement and
supersedes all prior written or oral understandings or agreements.

 

   

Shareholder Agreement

 

    

 

26

 

  

 



--------------------------------------------------------------------------------

20.8 Severability

If any provision of the Agreement is held invalid or unenforceable to any
extent, the remainder of the Agreement shall not be affected and shall be
enforceable to the maximum extent permitted by laws. Any invalid or
unenforceable provisions hereof shall be replaced by other valid and enforceable
terms with the closest effect to the original intent of such unenforceable ones.

 

20.9 Cumulative relief

The rights and reliefs available herein or in other ways should be cumulative
with all other rights and reliefs and may be exercised in succession.

 

20.10 Execution

The Agreement may be made in one or more copies and each copy is deemed
original. All copies constitute the same instrument.

 

   

Shareholder Agreement

 

    

 

27

 

  

 



--------------------------------------------------------------------------------

Appendix I - Definitions

 

“2016 annual objectives”    has the meaning ascribed in Article 10.2. “Baina
Inc.”    has the meaning ascribed in the recitals of the Agreement. “Agreement”
   has the meaning ascribed in the recitals of the Agreement.
“Notice of supplementary capital increase subscription”    has the meaning
ascribed in Article 9.2.3. “Changyou”    has the meaning ascribed in the
recitals of the Agreement. “Founder”    refers to Mr. Yongzhi Yang
“Founder shareholders”    refer to Mr. Yongzhi Yang, Mr. Tiefeng Liu, Mr. Zhou
Yu and Mr. Sen Li. “Dolphin Browser”    refers to the Dolphin Browser – a kind
of browser of smartphones developed and operated by the group. “Subsidiary”   
refers to the subsidiary established by a person at any place, who: (1) is at
the control position at the board of directors of the said subsidiary; (2)
controls over 50% of equities of the said subsidiary; (3) holds over 50% of
issued shares of the said subsidiary (excluding any part of exceeding designated
amount which the subsidiary has no right to enjoy at the time of distribution of
profits or capital); or (4) for the purpose of the Agreement, a subsidiary of
the said company includes and is limited to overseas subsidiary and domestic
subsidiary. “Both Parties” or “either Party”    has the meaning ascribed in the
recitals of the Agreement. “Company”    has the meaning ascribed in the recitals
of the Agreement. “Shareholder”    refers to the shareholder of shares of the
group companies (as the case may be). “Key employees”    refer to Yongzhi Yang,
Tiefeng Liu, Zhou Yu, Sen Li, Huazhen Tan, Yan Yu, Hongliang Li, Jitang Hu and
Chaodong Wu.

 

   

Shareholder Agreement

 

    

 

28

 

  

 



--------------------------------------------------------------------------------

“Eligible listing”

 

“Meeting notice”

   refers to the initial public offering and listing of the Company or any
related party thereof on the New York Stock Exchange, the US or the Stock
Exchange of Hong Kong, for the purpose of the Agreement. has the meaning
ascribed in Article 5.3. “Group”    refers to the Company and subsidiaries from
time to time, and the group company refers to any of such companies; “Group
businesses”    refer to the development and operation of Dolphin Browser – a
kind of browser of smartphones and other products favourable to the user
experience and business modes of Dolphin Browser for smartphones. “Closing date”
   refers to the date of closing conducted according to the investment
agreement. “Convertible bonds”    refer to convertible bonds issued by the
Company to Overseas Changyou. “Domestic subsidiaries” “Overseas subsidiaries”   
has the meaning ascribed in the recitals of the Agreement. has the meaning
ascribed in the recitals of the Agreement. “US”    refers to the United States
of America. “Option shares”    refer to shares of the Company which can be
assigned after exercising the options under the employee stock option plan.
“Liquidation event”    has the meaning ascribed in Article 14.1 has the meaning
ascribed in Article 9.2.3. “Notice of capital increase subscription”   
“Assignee”    has the meaning ascribed in Article 9.3.1. “Transfer notice”   
has the meaning ascribed in Article 9.3.3. “Investment agreement”    has the
meaning ascribed in the recitals of the Agreement. “Restricted businesses”   
has the meaning ascribed in Article 16.1.

“Exercise notice”

“Exercise notice period”

   has the meaning ascribed in Article 10.3. has the meaning ascribed in Article
10.3. “Preferred liquidation return amount”    has the meaning ascribed in
Article 14.1. “Employee shareholders”    refer to employees who become
shareholders of the Company after exercising the options under the employee
stock option plan.

 

   

Shareholder Agreement

 

    

 

29

 

  

 



--------------------------------------------------------------------------------

“Employee stock option plan”    has the meaning ascribed in Article 13.1.

“Monthly active users”

“Capital increase shares”

   refer to users who start Dolphin Browser at least once a month. has the
meaning ascribed in
Article 9.2.1. “Capital increase notice”    has the meaning ascribed in Article
9.2.2. “Dispute”    has the meaning ascribed in Article 20.3.1. “Arbitration
rules”    has the meaning ascribed in Article 20.3.3. “Notice of arbitration”   
has the meaning ascribed in Article 20.3.2. “Important employee shareholders”   
has the meaning ascribed in Article 16.1. has the meaning ascribed in Article
9.3.1. “To-be-transferred shares”    “Transfer conditions”    has the meaning
ascribed in Article 9.3.2. “Transfer notice” “China”    has the meaning ascribed
in Article 9.3.2. refers to the People’s Republic of China, excluding Hong Kong,
Macao and Taiwan for the purpose of the Agreement.

 

   

Shareholder Agreement

 

    

 

30

 

  

 



--------------------------------------------------------------------------------

Appendix II – Compliance Deed of Employee Shareholders

The Compliance Deed of Employee Shareholders (“the Deed”) is executed by the
following parties on [—] [—], [—]:

 

(1) Glory Loop Limited (an overseas acquirer), a company with limited liability
legally established and validly subsisting under the laws of the British Virgin
Islands with registered address at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands (the “Overseas Changyou”);

 

(2) Baina Inc., a company with limited liability established and validly
subsisting under the laws of the British Virgin Islands with its registered
address at Coastal Building, Wickham’s Cay II, P.O. Box 2221, Road Town,
Tortola, British Virgin Islands (“Baina Inc.”);

 

(3) MoboTap Inc., an exempted company established and validly subsisting under
the laws of Cayman with its registered address at P.O. Box 613 GT, 4th Floor
Harbour Centre, George Town, Grand Cayman KY1-1107, Cayman Islands (the
“Company”);

(Overseas Changyou and Baina Inc. are referred to collectively as “Existing
Shareholders”)

 

(4) [—], holder of [ID card] of No. [—], domiciled at [—] (the “New
Shareholder”).

Whereas:

 

A. The Existing Shareholders concluded a shareholder agreement (the “Shareholder
Agreement”) on [—], which specifies the relations between the Existing
Shareholders as shareholders of the Company and clauses reached concerning the
management and operation of the Company. The Deed is attached with a copy of the
Shareholder Agreement, marked with “A” for the convenience of identification.

 

B. On [—], according to the [—] concluded by and between the New Shareholder and
Baina Inc./[the Company] (the “Transfer Document”), Baina Inc. agreed to
transfer to the New Shareholder/[the Company agreed to issue to the New
Shareholder] all of its ownerships of statutory and beneficial interests of [—]
ordinary shares (the “Transferred Interests”).

 

C. After executing the Deed, all the parties hereto shall conduct closing (the
“Closing”) according to the Transfer Document to make the New Shareholder become
the owner and holder of statutory and beneficial interests of the Transferred
Interests.

 

D. The Deed is a supplementary agreement of the Shareholder Agreement.

The Deed is as follows upon negotiation:

 

1. Save as otherwise defined in the Deed, the terms and expressions hereunder
shall have the definitions specified in the Shareholder Agreement.

 

2. The New Shareholder confirms that he has read the Shareholder Agreement and
hereby undertakes to the Existing Shareholders that, after the Closing, the New
Shareholder shall, as an employee shareholder, fully fulfil, undertake and
comply with all clauses, undertakings, obligations and provisions under the
Shareholder Agreement, just as the New Shareholder holds the Transferred
Interests at all relevant time as an original party to the Shareholder
Agreement.

 

   

Shareholder Agreement

 

    

 

31

 

  

 



--------------------------------------------------------------------------------

3. For the purpose of Article 20.5.2 of the Shareholder Agreement, the notice
information of the New Shareholder is as follows:

The New Shareholder:

 

Address    : Fax    : Attn.    :

 

4. Unless the Deed is otherwise changed or supplemented, all the force and
effect of the Shareholder Agreement shall be maintained.

 

5. The Deed shall be governed by the laws of Hong Kong. Any controversy, dispute
or recourse incurred by or relating to the Deed, or breach, termination or
invalidation arising therefrom shall be settled in a way stipulated by the
Shareholder Agreement.

 

6. From the validation date hereof, the Deed and Shareholder Agreement shall
constitute an instrument. However, if there is any conflict between the Deed and
the Shareholder Agreement, the Deed shall prevail.

[Remainder is intentionally left blank]

 

   

Shareholder Agreement

 

    

 

32

 

  

 



--------------------------------------------------------------------------------

The Deed shall be properly delivered at the date first written above.

 

Signed   )       and delivered by a subordinate as a deed       )   Glory Loop
Limited (an overseas acquirer)   )       Witness:         Signed   )       and
delivered by a subordinate as a deed       )   Baina Inc.   )       Witness:    
    Signed   )       and delivered by a subordinate as a deed       )   MoboTap
Inc.     )     Witness:         Signed   )       and delivered by a subordinate
as a deed       )   [New Shareholder]       )   Witness:        

 

   

Shareholder Agreement

 

    

 

33

 

  

 



--------------------------------------------------------------------------------

Appendix III – Compliance Deed of Other Assignees

The Compliance Deed of Other Assignees (“the Deed”) is executed by the following
parties on [—] [—], [—]:

 

(1) Glory Loop Limited (an overseas acquirer), a company with limited liability
legally established and validly subsisting under the laws of the British Virgin
Islands with registered address at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands (the “Overseas Changyou”);

 

(2) Baina Inc., a company with limited liability established under laws of the
British Virgin Islands with its registered address at Coastal Building,
Wickham’s Cay II, P.O. Box 2221, Road Town, Tortola, British Virgin Islands
(“Baina Inc.”);

 

(3) MoboTap Inc., an exempted company established and validly subsisting under
the laws of Cayman with its registered address at P.O. Box 613 GT, 4th Floor
Harbour Centre, George Town, Grand Cayman KY1-1107, Cayman Islands (the
“Company”);

(Overseas Changyou and Baina Inc. are referred to collectively as “Existing
Shareholders”)

 

(4) [—], [is a company with limited liability established and subsisting under
[—] (registration No.: [—])/holder of [ID card] No. [—], [with its registered
address at [—]/domiciled at [—]] (the “New Shareholder”).

Whereas:

 

A. The Existing Shareholders concluded a shareholder agreement (the “Shareholder
Agreement”) on [—], which specifies the relations between the Existing
Shareholders as shareholders of the Company and clauses reached concerning the
management and operation of the Company. The Deed is attached with a copy of the
Shareholder Agreement, marked with “A” for the convenience of identification.

 

B. On [—], according to the [—] concluded by and between the New Shareholder and
[the name of assignor] (the “Transfer Document”), [the name of assignor] agreed
to transfer to the New Shareholder all of its ownerships of statutory and
beneficial interests of [—] ordinary shares (the “Transferred Interests”).

 

C. After executing the Deed, all the parties hereto shall conduct closing (the
“Closing”) according to the Transfer Document to make the New Shareholder become
the owner and holder of statutory and beneficial interests of the Transferred
Interests.

 

D. The Deed is a supplementary agreement of the Shareholder Agreement.

The Deed is as follows upon negotiation:

 

1. Save as otherwise defined in the Deed, the terms and expressions hereunder
shall have the definitions specified in the Shareholder Agreement.

 

2. The New Shareholder confirms that he has read the Shareholder Agreement and
hereby undertakes to the Existing Shareholders that, after the Closing, the New
Shareholder shall, as [the name of assignor], fully fulfil, undertake and comply
with all clauses, undertakings, obligations and provisions under the Shareholder
Agreement, just as the New Shareholder holds the Transferred Interests at all
relevant time as an original party to the Shareholder Agreement.

 

   

Shareholder Agreement

 

    

 

34

 

  

 



--------------------------------------------------------------------------------

3. For the purpose of Article 20.5.2 of the Shareholder Agreement, the notice
information of the New Shareholder is as follows:

The New Shareholder:

 

Address    : Fax    : Attn.    :

 

4. Unless the Deed is otherwise changed or supplemented, all the force and
effect of the Shareholder Agreement shall be maintained.

 

5. The Deed shall be governed by the laws of Hong Kong. Any controversy, dispute
or recourse incurred by or relating to the Deed, or breach, termination or
invalidation arising therefrom shall be settled in a way stipulated by the
Shareholder Agreement.

 

6. From the validation date hereof, the Deed and Shareholder Agreement shall
constitute an instrument. However, if there is any conflict between the Deed and
the Shareholder Agreement, the Deed shall prevail.

[Remainder is intentionally left blank]

 

   

Shareholder Agreement

 

    

 

35

 

  

 



--------------------------------------------------------------------------------

The Deed shall be properly delivered at the date first written above.

 

Signed   )       and delivered by a subordinate as a deed       )   Glory Loop
Limited (an overseas acquirer)     )     Witness:         Signed   )       and
delivered by a subordinate as a deed       )   Baina Inc.   )       Witness:    
    Signed   )       and delivered by a subordinate as a deed       )   MoboTap
Inc.     )     Witness:         Signed   )       and delivered by a subordinate
as a deed       )   [New Shareholder]       )   Witness:        

 

   

Shareholder Agreement

 

    

 

36

 

  

 



--------------------------------------------------------------------------------

Appendix IV – Table of Authorities of the Board of Directors and CEO Granted by
the Board of Directors

 

   

Shareholder Agreement

 

    

 

37

 

  

 



--------------------------------------------------------------------------------

Signature Page

To witness hereof, all the parties hereto have instructed authorized
representatives thereof to execute the Agreement at the date first written
above.

Glory Loop Limited (an overseas acquirer)

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

38

 

  

 



--------------------------------------------------------------------------------

Beijing Gamease Age Internet Technology Co., Ltd. (a domestic acquirer)

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

39

 

  

 



--------------------------------------------------------------------------------

Baina Inc.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

40

 

  

 



--------------------------------------------------------------------------------

Mr. Yongzhi Yang Signature:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

41

 

  

 



--------------------------------------------------------------------------------

MoboTap Inc. (Cayman)

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

42

 

  

 



--------------------------------------------------------------------------------

MoboTap Inc. Limited

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

43

 

  

 



--------------------------------------------------------------------------------

MoboTap Inc. (US)

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

44

 

  

 



--------------------------------------------------------------------------------

Baina Zhiyuan (Chengdu) Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

45

 

  

 



--------------------------------------------------------------------------------

Baina Zhiyuan (Beijing) Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

46

 

  

 



--------------------------------------------------------------------------------

Beijing Baina Information Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

47

 

  

 



--------------------------------------------------------------------------------

Baina (Wuhan) Information Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

48

 

  

 



--------------------------------------------------------------------------------

Chengdu Xingyu Science and Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

49

 

  

 



--------------------------------------------------------------------------------

Wuhan Xingyu Science and Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

50

 

  

 



--------------------------------------------------------------------------------

Wuhan Hualian Chuangke Science and Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

51

 

  

 



--------------------------------------------------------------------------------

Beijing Anzhuoxing Science and Technology Co., Ltd.

 

Signature:  

 

Name:  

 

Position:  

 

 

   

Signature Page of Shareholder Agreement

 

    

 

52

 

  

 